950 A.2d 1286 (2008)
287 Conn. 908
STATE of Connecticut
v.
Sidney WADE.
SC 18151.
Supreme Court of Connecticut.
Decided May 13, 2008.
Pamela S. Nagy, special public defender, in support of the petition.
Michele C. Lukban, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 106 Conn.App. 467, 942 A.2d 1085 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that there was sufficient evidence of *1287 recklessness for a conviction of second degree manslaughter when it found that there was no evidence that the defendant knew or had reason to know of a risk of death from the drugs he provided?"
SCHALLER, J., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 18151.